Citation Nr: 0207548	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus, 
with bunion and traumatic arthritis of the first 
metatarsophalangeal (MTP) joint, of the first (great) toe of 
the left foot, currently rated 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
hallux valgus with bunion of the first (great) toe of the 
right foot.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant has active service from October 1986 to August 
1993, including service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Little Rock 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 1997, the Board denied the appeal seeking 
the benefits listed on the cover page of this decision.  
Subsequently, an appeal was taken to the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court).  By 
Order dated May 14, 1999, the Court granted a Joint Motion by 
both parties to remand the case, and in February 2000 the 
Board remanded this appeal to the RO for further development.  
The case has now been returned to the Board for further 
appellate consideration.  

In March 1999, the appellant submitted a claim seeking 
service connection for "gout" (possibly including gouty 
arthritis); and in May 2001, he also claimed entitlement to 
service connection for flat feet and other, unspecified foot 
problems.  All of these claims appear to refer to 
disabilities separate and distinct from the service-connected 
bilateral metatarsalgia/hallux valgus with bunions and 
traumatic arthritis.  The findings reported on the official 
VA examination in August 2001 concerning possible Morton's 
neuroma also represent an additional foot disability which is 
not currently service-connected and which may or may not 
qualify for service connection.  The RO has not yet had the 
opportunity to initially adjudicate any of these additional 
claims for service connection.  Accordingly, these matters 
are referred to the RO for further development and other 
appropriate action.  Since these additional claims are 
inextricably intertwined with the individual unemployability 
issue currently on appeal before the Board, that issue will 
be the subject of the Remand portion of this decision.  

The evidentiary record in this appeal has been developed 
pursuant to the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See the letter from the RO to the appellant, dated 
March 23, 2001.  

In the February 2000 remand (see p. 3), the Board directed 
the appellant to notify the RO of any flare-ups in his 
condition so that a VA examination could be scheduled during 
one of these flare-ups.  The current record reflects no such 
notification from the appellant.  Consequently, neither the 
existence nor the severity of these flare-ups has been 
documented on an official examination.  The Court has said 
that the duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991) and Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  Furthermore, as discussed below, it appears that the 
alleged flare-ups are more likely associated with gout or 
gouty arthritis (or some other, similar systemic disease) for 
which service connection is also claimed.  Thus, these 
episodes do not represent manifestations of the service-
connected hallux valgus deformities and are not relevant to 
the issues currently on appeal.  


FINDINGS OF FACT

1.  The service-connected left foot disability is currently 
manifested by x-ray evidence of arthritis in the first MTP 
joint of the left great toe, a marked hallux valgus deviation 
of the left great toe towards the other toes, and a normal 
range of motion of the left great toe accompanied by pain.  
No other functional limitation of the left great toe is 
demonstrated.  

2.  Prior to August 16, 2001, the service-connected right 
foot disability was manifested by a mild to moderate hallux 
valgus deviation of the right great toe towards the other 
toes, and a normal range of motion of the right great toe 
accompanied by pain.  No other functional limitation of the 
right great toe is demonstrated.  

3.  On and after August 16, 2001, there is also x-ray 
evidence of arthritis in the first MTP joint of the right 
great toe.  


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 
10 percent for hallux valgus, with bunion and traumatic 
arthritis of the first MTP joint, of the first (great) toe of 
the left foot is not established.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Parts 3&4, including Diagnostic Codes (DC's) 
5010-5003, 5171, 5279, 5280 (2001).  

2.  Entitlement to a compensable disability rating prior to 
August 16, 2000 for hallux valgus with bunion of the first 
(great) toe of the right foot is not established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Parts 3&4, 
including DC's 5171, 5279, 5280 (2001).  

3.  On and after August 16, 2000, entitlement to a 10 percent 
disability rating for hallux valgus, with bunion and 
traumatic arthritis of the first MTP joint, of the first 
(great) toe of the right foot is established.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Parts 3&4, including DC's 5010-
5003, 5171, 5279, 5280 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Rating Schedule provides that metatarsalgia (foot pain or 
Morton's disease) will be rated 10 percent disabling, whether 
unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5279.  Unilateral hallux valgus will be rated 10 percent 
disabling if it is so severe as to be equivalent to amputation 
of the great toe.  38 C.F.R. § 4.71a, DC 5280.  

The Rating Schedule does not provide for a compensable rating 
for limitation of motion of the great toe.  38 C.F.R. § 4.71a, 
DC 5200 etc.  In every instance in which the Rating Schedule 
does not provide for a zero percent evaluation under a 
particular Diagnostic Code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The Rating Schedule also provides that traumatic arthritis 
will be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200 
etc.).  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as follows:  with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent rating is warranted; with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
DC 5010-5003.  

38 C.F.R. § 4.45 provides, in pertinent part, that, for the 
purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered to be groups of 
minor joints.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is to 
recognize painful motion with joint pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Summary of the Evidence

By rating action dated in May 1994, service connection was 
granted for bilateral hallux valgus, with bunion, initially 
rated at the noncompensable level.  This grant of service 
connection was based upon reports in service of bilateral 
metatarsalgia (foot pain) and bilateral hallux valgus 
deformities with bunions,  X-ray studies in service 
reportedly disclosed no evidence of arthritis in either foot 
or ankle.  Based upon subsequent x-ray findings of traumatic 
arthritis in the first MTP joint of the left foot, a 
10 percent rating was assigned for the left foot disability.  

The present claims were initiated in November 1995, and the 
appellant was accorded a VA examination in January 1996.  He 
gave a medical history of foot problems since 1986, and he 
described episodic swelling alternating between feet.  So 
far, only the joints of each great toe had allegedly been 
affected by these alternate episodes of swelling and pain.  
The appellant was actually walking on crutches on the day of 
the examination, and it was reported that a diagnosis of gout 
had been entertained in the past.  He was limping on the left 
foot, and he was currently taking Indocin (an anti-
inflammatory drug) and had received cortisone injections in 
the past, which had helped.  

Physical examination of the appellant in January 1996 
disclosed a hallux valgus deformity, greater on the left than 
on the right.  There was acute swelling with tenderness and 
heat and some dusky discoloration about the left great toe.  
This toe was definitely tender and there was some concomitant 
edema in the soft tissue.  The right foot had an early hallux 
valgus deformity not nearly as prominent as that on the left.  
No tophus or dusky discoloration was noted concerning the 
right foot.  In addition to bilateral hallux valgus, the 
relevant diagnoses at this time included acute synovitis of 
the left great toe more consistent with an acute gout attack.  

At a hearing held at the RO in September 1996, the appellant 
testified that he experienced pain in his big toes every day 
(Transcript, p. 2).  Also, approximately three or four times 
a year, one or the other of his feet would swell up so much 
that he would be unable to get shoe on it and would have to 
elevate his feet for up to a week (Transcript, pp. 2-3).  At 
these times, he sometimes had to use crutches.  On the other 
hand, the swelling in his big toes mainly depended upon how 
much time he was on his feet (Transcript, p. 4).  

VA outpatient treatment records dating from 1996 to November 
2001 reflect Podiatry Clinic treatments for Morton's neuroma, 
and other treatments for possible gout.  These are not 
manifestations of the service-connected hallux valgus 
deformity, but rather of some additional systemic disease.  
X-ray studies of the right foot dated in June 1997 disclosed 
no evidence of arthritis or any other joint pathology at that 
time.  

On a subsequent VA examination in August 2000, a normal range 
of motion in the first MTP joints bilaterally with no evident 
tenderness was reported.  The appellant was in no acute 
distress at the time of this examination, his gait and 
station were normal, and mild to moderate hallux valgus was 
also seen bilaterally, with the left worse than the right.  A 
mild hallux valgus deviation of the great toe on the right 
was measured at 18 degrees; marked hallux valgus on the left 
measured 22 degrees.  Balance was good, and the appellant was 
able to walk on his heels and toes without difficulty or 
discomfort.  X-ray studies of both feet dated August 16, 2000 
demonstrate a slight hallux valgus deformity of the great toe 
on each foot with minimal degenerative changes (arthritis) in 
the first MTP joint bilaterally.  No other significant 
abnormality was noted at this time.  

A VA Social Worker also interviewed the appellant in August 
2000.  He described to this Social Worker recurrent episodes 
in which his "gout" flares-up about three times yearly; 
during these episodes he experiences pain and swelling of the 
entire foot to such an extent that it may be a month before 
he can put on a shoe.  The Board again notes that these 
flare-up episodes are not related to the service-connected 
deformity of each great toe, which are the issues currently 
before the Board; but rather seem to be associated with one 
or more underlying systemic diseases involving the entire 
foot and ankle, such as gout or gouty arthritis, or with 
acute inflammations such as synovitis.  


Analysis

At the present time, the appellant is service-connected for a 
deformity of each great toe known as hallux valgus, in which 
the great toe is displaced away from the midline of the body 
and/or toward the other toes.  For information purposes only, 
see Dorland's Illustrated Medical Dictionary, 28th Edition, 
Philadelphia: W.B. Saunders Co., p. 730.  This displacement 
of the great toe is often caused or accompanied by the 
formation of a bunion, as in this case.  Under the Rating 
Schedule, in the absence of surgical resection of the 
metatarsal head, this deformity is only entitled to a 
compensable rating if it is so severe as to be equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280.  
This is clearly not the case here, as the appellant retains 
substantial functions having to do with balance and 
locomotion and sensation which would be eliminated, or at 
least severely compromised, with amputation of the great toe.  
Thus, the appellant's bilateral hallux valgus warrants a 
noncompensable rating for each side in the absence of 
additional pathology, such as arthritis.  

Although evidence of functional loss due to pain, weakness on 
repeated use, etc., must be considered in rating many 
musculoskeletal disabilities, see 38 C.F.R. § 4.40, a 
separate (much less compensable) rating just for pain and 
other such factors is not required.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Without in any way denigrating 
the appellant's complaints and problems, we are not, after 
all, dealing in this case with the functional loss of an arm 
or leg, or even of an ankle or the whole foot, but only with 
the big toes, the amputation of which (without metatarsal 
involvement) warrants only a maximum 10 percent rating each.  
Under the amputation rule, moreover, the combined ratings 
assigned for each great toe cannot exceed the 10 percent 
assigned for amputation of that digit.  38 C.F.R. § 4.68.  

As noted above, the appellant retains significant functional 
use of his big toes despite his complaints of pain, etc.  
Moreover, on the most recent VA examination of the appellant 
in August 2000, the appellant demonstrated a full range of 
motion in both big toes without objective evidence of 
tenderness, pain, etc.  The periodic exacerbations described 
by the appellant are not caused by the service-connected 
great toe disabilities, but rather by a separate underlying 
systemic disease such as gout or gouty arthritis, for which 
service connection is also sought.  Therefore, as discussed 
above, a noncompensable rating is considered appropriate for 
unilateral hallux valgus with bunion in the absence of 
additional pathology, such as arthritis.  

It is recognized, however, that hallux valgus can sometimes 
result over a period of time in traumatic arthritis in one or 
more of the affected joints due to the constant stress on the 
joint of the displaced toe bones.  This has now happened in 
this case in the first MTP joint of both great toes.  Since 
traumatic arthritis in the left great toe is already service-
connected, the Board accepts that the arthritis in the right 
first MTP joint first shown by x-ray films taken on 
August 16, 2000 was caused by the service-connected hallux 
valgus deformity.  

The Court has held that painful motion in a joint caused by 
arthritis established by x-ray findings is the equivalent of 
limited (although often noncompensable) motion in that joint.  
See Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Thus, under 
DC 5010-5003, x-ray evidence of arthritis in a joint, 
together with evidence of painful motion in that joint, 
warrants a 10 percent rating for the affected joint.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board believes that this is the basis for the current 
10 percent rating for the hallux valgus, with bunion and 
traumatic arthritis in the first MTP joint, of the left great 
toe.  X-ray evidence of traumatic arthritis in the first MTP 
joint of the right great toe is not reflected by the current 
record prior to August 16, 2000.  Thus, there is an 
evidentiary basis for a separate 10 percent rating for hallux 
valgus, with bunion and traumatic arthritis of the first MTP 
joint, of the right great toe on and after August 16, 2000, 
but not prior to that date. As discussed above, painful 
motion, functional loss short of amputation, etc. in the 
deformed right great toe is not separately compensable under 
the Rating Schedule, in the absence of x-ray evidence of 
arthritis.  

The appellant's general complaints of foot pain 
(metatarsalgia or Morton's disease), to the extent that they 
are attributable to the service-connected great toe 
deformities, only warrant a maximum 10 percent rating for 
either unilateral or bilateral involvement.  However, the 
prohibition against the evaluation of the same disability 
under different diagnoses prevents the assignment of a 
separate 10 percent rating for metatarsalgia (Morton's 
disease) in this case.  38 C.F.R. § 4.14.  The amputation 
rule also rules out combined ratings above 10 percent for 
each toe.  38 C.F.R. § 4.68.  

In summary, the Board affirms on appeal the current 
10 percent rating for the left toe disability and also 
affirms the noncompensable rating assigned for the right toe 
disability prior to August 16, 2000.  However, the Board 
grants a 10 percent rating for the right toe disability (with 
x-ray evidence of arthritis) on and after August 16, 2000.  

There is no indication in the record that the current 
schedular evaluations for bilateral hallux valgus as set forth 
above are inadequate to evaluate the average impairment of the 
appellant's earning capacity due to these disabilities, and 
the record does not present such an exceptional or unusual 
disability picture as to render the application of the regular 
schedular standards impractical.  Although the appellant has 
claimed extensive interference with his employment, it appears 
that the cause for any such interference is not the great toe 
disabilities at issue in this appeal, but rather some other, 
systemic disease, such as gout or gouty arthritis, affecting 
at times both feet and both ankles, which is not currently 
service-connected.  Accordingly, the RO quite properly refused 
to consider this claim for referral to the VA Central Office 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluations for the disabilities 
at issue.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left hallux valgus with bunion and arthritis is not 
established.  Entitlement to a compensable disability rating 
for right hallux valgus with bunion prior to August 16, 2000 
is also not established.  To this extent, the appeal is 
denied.  

Entitlement to a disability rating of 10 percent on and after 
August 16, 2000 for right hallux valgus with bunion and 
arthritis is established.  To this extent, the appeal is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  



REMAND

The appellant has asserted several claims for service 
connection which have been referred to the RO for further 
action.  These claims are inextricably intertwined with the 
TDIU issue currently on appeal to the Board, requiring 
deferral of that appeal until the service connection claims 
can be initially adjudicated by the RO.  

In addition, the record makes several references to claims 
and/or training received by the appellant under the 
vocational rehabilitation provisions of Chapter 31 of 
Title 38, United States Code.  Any VA vocational 
rehabilitation records which may exist, especially the 
counseling records and the eligibility and feasibility 
determinations, are directly relevant to the TDIU claim and 
must be reviewed by the RO in connection with that claim.  
See Moore v. Gober, 10 Vet. App. 436, 440 (1997).  

Accordingly, the appeal concerning entitlement to a TDIU is 
remanded to the RO for the following further actions.  

1.  The RO should obtain and incorporate 
into the record copies of any relevant VA 
vocational rehabilitation records.  

2. After adjudicating the additional 
claims seeking service connection for 
gout, gouty arthritis, flat feet, and 
other, unspecified foot disorders, the RO 
should review all of the relevant 
evidence and readjudicate the claim 
seeking a TDIU.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



